DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 8 objected to because of the following informalities:  
Claim 1, line 7: “a distance to the ground” should be corrected to “a distance to a ground”.
Claim 7, line 7: “a distance to the ground” should be corrected to “a distance to a ground”.
Claim 8, line 7: “a distance to the ground” should be corrected to “a distance to a ground”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1, 7, and 8 recite the limitation "the distance was not measured". It is unclear from the language of the claims which of the previously recited distances “the distance” is referring to. Further, clarification of the limitation would be appreciated.

Claims 1 and 8 recite the limitation "to sort".  It is unclear from the language of the claims if the limitation “to sort” is required by the claims or is optional functional language. This rejection could be overcome by amending the claim language to recite “sorting the data”.

Claims 1, 7, and 8 recite the limitation “when the first area and a second are, which is a radiation destination area of a signal corresponding to the second data”. It is unclear from the language of the claim if “a radiation destination area” is modifying “the first area” or “a second area”. This rejection could be overcome by amending the claim language to clarify which area corresponds to the second data. For example, the claims could recite “when the first area and a second area, the second area being a radiation destination area of a signal corresponding to the second data”.

Claims 1, 7, and 8 recite the limitation “first data indicating that the distance was not measured”. It is unclear from the language of the claim if the claim requires that a measurement to have been taken but no reflection was received or if “the distance was not measured” also encompasses areas where no measurement was taken, such as areas not yet measured. Further, clarification of the limitation would be appreciated.

Claims 1, 7, and 8 recite the limitation “a signal corresponding to the first data”. It is unclear from the language of the claim what is required by the limitation “a signal corresponding to the first data”, because “the first data” comprises data where “the distance was not measured”. Further, clarification of how “the first data” and the “signal corresponding to the first data” are related would be appreciated.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “straddling” in claims 1, 2, 5, 7, and 8 is used by the claim for an unclear meaning, while the accepted meaning is “extend across or be situated on both sides of.” The term is indefinite because the specification does not clearly redefine the term. It is unclear from the language of the claim how the term “straddling” is to be interpreted. The term “straddling” is commonly used to mean “extend across or be situated on both sides of,” however such an interpretation would mean that the claim requires that the “one obstacle” exits on both sides of the first area and the second area rather than just inside the second area. Use of the term “straddling” renders the limitation “one obstacle” unclear, because it is unclear where the claim requires the “one obstacle” to exist.

Claim 2 recites the limitation “a pair of second areas as the second area”. It is unclear from the language of the claim what the claim requires. Should “a pair of second areas as the second area” be interpreted to mean that the pair of second areas are combined into a larger second area or does the limitation have some other interpretation? Further clarification of the limitation would be appreciated.

Claim 2 recites the limitation “adjacent to both sides of the first area”. It is unclear from the language of the claim if the limitation “both sides” requires that the second area be adjacent to opposite sides of a first area or that the second area is adjacent to two sides of the first area. Further clarification of the limitation would be appreciated.

Claim 5 recites the limitation "the structure" in line 5 and line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the language of the claim if “the structure” is referring to a surrounding structure or is a new limitation. This rejection could be overcome by amending “the structure” to recite “the surrounding structure”.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to Claim 1 the limitation(s):
to sort the data obtained into first data indicating that the distance was not measured, second data indicating a distance to one or more obstacles, and third data indicating a distance to the ground,
determine by referring to the third data, whether or not the ground exists in a first area which is a radiation destination area of a signal corresponding to the first data, and 
estimate, when determined that the ground exists in the first area, and when the first area and a second area, which is a radiation destination area of a signal corresponding to the second data, are adjacent, that one obstacle exists straddling the first area and the second area.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” grouping of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “to sort the data obtained into first data indicating that the distance was not measured, second data indicating a distance to one or more obstacles, and third data indicating a distance to the ground”, as drafted, are an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “processing circuitry” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “processing circuitry” language, “sort” in the context of this claim encompasses the user manually sorting data into different groups.
The limitation(s) regarding “determine by referring to the third data, whether or not the ground exists in a first area which is a radiation destination area of a signal corresponding to the first data”, as drafted, are an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “processing circuitry” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “processing circuitry” language, “determine” in the context of this claim encompasses the user manually determining whether or not the ground exists in an area.
The limitation(s) regarding “estimate, when determined that the ground exists in the first area, and when the first area and a second area, which is a radiation destination area of a signal corresponding to the second data, are adjacent, that one obstacle exists straddling the first area and the second area”, as drafted, are an act of evaluation and judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “processing circuitry” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “processing circuitry” language, “estimate” in the context of this claim encompasses the user manually estimating that an obstacle exits straddling a first and second area.
Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of: 
The limitation(s) regarding “an object detection apparatus” does/do not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to object detection. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
The limitation(s) regarding “obtain data indicating a measurement result of a distance of each signal from a sensor that measures a distance by observing reflected waves of a plurality of signals radiated toward areas different from each other” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
The limitation(s) regarding “processing circuitry” does/do not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing,  and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.
As such Examiner does NOT view that the claims
-Improve the functioning of a computer, or to any other technology or technical field
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC). 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “an object detection apparatus” is/are seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional element(s) of “obtain data indicating a measurement result of a distance” is/are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to the additional element(s) of “processing circuitry” is/are view as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Examiner further notes that such additional  elements are viewed to be well-understood, routine, and conventional (WURC) as evidenced by:

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “an object detection apparatus”, “obtain data indicating a measurement result of a distance”, and “processing circuitry” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Independent claims 7 and 8 are also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claims 7 and 8 recites the additional elements of:
The limitation(s) regarding “a non-transitory computer readable medium storing an object detection program” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2-6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claim(s) 6 recite(s) limitations regarding generally linking the use of the judicial exception to a field of use and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claim(s) 2 and 5 recite(s) limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claim(s) 2-5 further limit the abstract idea with an abstract idea, such as a “Mental processes”, and thus the claims are still directed to an abstract idea without significantly more.
Claim(s) 5 recite(s) generic computer components performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 103
Examiner notes that prior art could not be applied to the claims due to the 35 U.S.C. §112(b) Rejections above, and suggests Applicant to schedule an interview with the Examiner to discuss and clarify the claims to help expedite prosecution of the application and move the application towards a condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863   
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863